Citation Nr: 1643404	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  12-14 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized non-VA medical expenses incurred for medical treatment received at Satilla Regional Medical Center on April 24, 2011.

2.  Entitlement to payment or reimbursement of unauthorized non-VA medical expenses incurred for medical treatment received at Satilla Regional Medical Center on September 29, 2011.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse
ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran had active duty service from March 1990 through July 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2012 decisions issued by the Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health System in Gainesville, Florida, which denied reimbursement for unauthorized non-VA medical expenses arising out of non-VA medical treatment received by the Veteran on April 24, 2011 and on September 29, 2011 at Satilla Regional Medical Center.  The Veteran has perfected timely appeals of those denials.

Testimony was received from the Veteran and her spouse during a July 2016 Board hearing.  A transcript of that testimony is associated with the record.

The issues of the Veteran's entitlement to payment or reimbursement of unauthorized non-VA medical expenses incurred for medical treatment at Satilla Regional Medical Center on April 27-28, 2011, May 12, 2011, May 16-18, 2011, May 23, 2011, May 26, 2011, May 30, 2011, June 9, 2011, and June 16, 2011; at Satilla Hospital Physicians from June 19-21, 2011; at Darling Emergency Physicians on June 13, 2010, June 20, 2010, and July 15, 2011; at Optimal Readings Professional Service on April 27, 2011, June 13-19, 2011, and July 18, 2011; and at South Georgia Oncology Hematology Center on July 18-28, 2011 and May 17-18, 2011 have been raised by the record in January 2011 and October 2011 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  VA did not provide authorization for the medical services rendered at Satilla Regional Medical Center on April 24, 2011 and on September 29, 2011.

2.  Service connection is in effect for the Veteran for:  degenerative joint disease at L3-4; right knee strain with limitation of flexion; right knee strain, postoperative with limitation of extension; left knee patellofemoral syndrome with limitation of flexion; and left knee patellofemoral syndrome, status-post arthroscopy with limitation of extension.

3.  On April 24, 2011, the Veteran contacted VA medical staff and complained of headaches and vomiting; the Veteran was likely advised that she may have subdural hemorrhaging, was likely advised of the risks thereto, and was advised to seek emergency medical treatment.

4.  The Veteran was treated at Satilla Regional Medical Center on April 24, 2011 for complaints of headaches and vomiting that were diagnosed as migraines.

5.  On September 29, 2011, the Veteran was treated at Satilla Regional Medical Center for reported chest pain, chest congestion, and coughing that was diagnosed as bronchitis; however, was not treated for a condition that was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health - that is, placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.


CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement of unauthorized non-VA medical expenses incurred at Satilla Regional Medical Center on April 24, 2011 are met.  38 U.S.C.A. §§ 1703, 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.54, 17.120-21, 17.1000-08 (2015).

2.  The criteria for payment or reimbursement of unauthorized non-VA medical expenses incurred at Satilla Regional Medical Center on September 29, 2011 are not met.  38 U.S.C.A. §§ 1703, 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.54, 17.120-21, 17.1000-08 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA's duties in that regard are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Notwithstanding the above, there is no indication in the VCAA that Congress intended the act to revise the unique, specific claim provisions of Chapter 17, Title 38 of the United States Code.  See 38 C.F.R. §§ 17.120-32, 17.1000-08; see also Barger v. Principi, 16 Vet. App. 132, 138 (2002).  

Nevertheless, the Board points out that the Gainesville VA Medical Center (VAMC) provided the Veteran with a January 2012 letter that explains the information and evidence required to substantiate her claims, as well as the relative responsibilities of VA and the Veteran in obtaining relevant evidence.  Moreover, the Gainesville VAMC provided the Veteran with an explanation of the basis for its denials in its January 2012 decision letters and January 2012 Statements of the Case.




II.  Analysis

The Veteran seeks payment or reimbursement for unauthorized non-VA medical expenses incurred for medical  treatment received at Satilla Regional Medical Center on April 24, 2011 and on September 29, 2011.  Copies of medical bills in the record that correspond to treatment on those dates reflect fees totaling $2,877.40 and $1,069.00 respectively.

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a).  The Veteran does not claim, and the evidence does not reflect, that the services at issue were authorized in advance by VA.

The provisions under 38 U.S.C.A. § 1728 and the implementing regulations (38 C.F.R. §§ 17.120-21) provide for payment or reimbursement of unauthorized medical expenses for the emergency treatment of adjudicated service-connected disabilities; non-service-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; or, for any illness, injury or dental condition of a veteran as a participant in a VA vocational rehabilitation program.  38 U.S.C.A. § 1728 (West 2014).

Here, service connection was in effect for the Veteran for degenerative joint disease at L3-4, rated 40 percent disabling; right knee strain with limitation of flexion, rated 10 percent disabling; right knee strain, postoperative with limitation of extension, rated 10 percent disabling; left knee patellofemoral syndrome with limitation of flexion, rated 10 percent disabling; and left knee patellofemoral syndrome, status-post arthroscopy with limitation of extension, rated as 10 percent disabling.  The record shows that the Veteran sought treatment for migraine headaches on April 24, 2011 and for apparent chest congestion, coughing, and chest pain diagnosed as bronchitis on September 29, 2011.  As noted, service-connected is not in effect for the Veteran for migraine headaches and bronchitis; moreover, there is no indication in the treatment records that the diagnosed migraines and bronchitis are associated in any way with any of the Veteran's service-connected disabilities.  Also, as noted above, none of the Veteran's service-connected disabilities have resulted in a permanent total disability, and indeed, the Veteran's combined disability rating is 60 percent.  38 C.F.R. § 4.25.  Lastly, there is no indication in the record that the Veteran has participated in a VA vocational rehabilitation program.  Under the circumstances, 38 C.F.R. § 1728 is not applicable.

Alternatively, reimbursement for emergency services for non-service-connected conditions in non-VA facilities may also be granted under 38 U.S.C.A. § 1725 and the implementing regulations (38 C.F.R. §§ 17.1000-1008), where all of the following conditions are satisfied: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use such provider beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and 

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability). 

38 C.F.R. § 17.1002 (West 2014). 

Subject to the foregoing law and analysis, the Board will consider the treatment dates at issue in turn.

	A.  Treatment on April 24, 2011

As factual background, the Board observes that the Veteran has testified that she was diagnosed in February 2011 with acute myeloid leukemia and that she had been undergoing chemotherapy treatment.  She testified that VA nurses were dispatched to her home periodically to perform blood tests, and that she was instructed that if her platelet count was in the range of 3000 to 4000, she should seek emergency treatment immediately.  Information contained in VA treatment records in the claims file is essentially consistent with the Veteran's testimony.

The Veteran testified also that at the time of the treatment dates at issue, she resided in Waresboro, Georgia, which she estimated was approximately three and a half hours from the VAMC in Gainesville, Florida.  Indeed, through its own research, the Board takes judicial notice that the distance from Waresboro, Georgia to Gainesville, Florida is approximately 150 miles.  The Board notes also that other VA medical facilities in the Veteran's proximity include facilities in:  Lake City, Florida (approximately 100 miles away); Dublin, Georgia (approximately 100 miles away); and Jacksonville, Florida (approximately 90 miles away).

Records corresponding to treatment received by the Veteran at Satilla Regional Medical Center's emergency department on April 24, 2011 show that the Veteran was admitted that afternoon for reported headaches and vomiting.  On admission, she stated that her headaches had an acute onset and had been ongoing.  She reported also that she was unable to keep her medications down because of her vomiting and that her last chemotherapy treatment had been on March 16, 2011.

A physical examination conducted at that time was grossly normal.  Migraine headaches were diagnosed.  Notably, treating medical staff remarked in the record that the Veteran became angry when she was not given Demerol to treat her headaches, and she chose to leave the emergency center at that time.  She was given medical instructions and discharged from care.

Significantly, the record also contains VA treatment records that memorialize an April 24, 2011 telephone conversation between the Veteran and treating medical staff at the Gainesville, Florida VA medical facility (VAMC).  Those records show that the Veteran had called in to that facility over an hour before admitting herself at Satilla Regional Medical Center and reported severe headaches that had been ongoing for approximately 14 hours.  The records show also that the responding VA nurse was concerned for a possible subarachnoid hemorrhage and characterized the medical issue as being "urgent."  The record reflects further that the VA nurse instructed the Veteran to seek treatment at a local ER.  Although the particulars of the telephone conversation between the VA nurse and the Veteran are not known, it is reasonable to presume that the VA nurse advised the Veteran to act in accordance with the concerns and urgency noted in the record.

The record also contains a September 2016 letter from the Veteran's former treating VA physician, Dr. Farr.  In the letter, Dr. Farr recalls that the Veteran was acutely ill on several occasions in 2011.  Although he does not single out the Veteran's treatment on April 24, 2011 or on September 29, 2011 specifically, he does express the opinion that treatment for those illnesses was "bonafide (sic) emergencies."

Based on the facts of the case, the Board finds that each of the criteria under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 are met for the unauthorized treatment received by the Veteran on April 24, 2011.  As noted, the treatment at issue was rendered in a hospital emergency department.  The closest available VA medical facility to the Veteran was at least 90 miles away.  The Veteran was enrolled in the VA health care system, and indeed, had been receiving longstanding VA medical care.  There is no dispute that the Veteran is financially liable to Satilla Regional Medical Center for the medical fees charged.  Finally, there is no evidence that the Veteran has remaining or available alternate insurance coverage or that the migraine headaches and vomiting that were treated were work-related.  The only question that may be disputed factually is whether the treatment received by the Veteran was emergent in nature.
For VA purposes, the definition of the term "emergency treatment" is defined as medical services furnished, in the judgment of the Secretary, (1) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (2) when such services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and, (3) until such time as the Veteran can be transferred safely to a Department facility.  38 U.S.C.A. § 1725(f)(1)(B) (West 2014).

The regulations do not require that a veteran's treatment actually be proven emergent from a purely medical standpoint in order to qualify for payment or reimbursement.  Rather, the evidence must show only that the initial evaluation and treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health - that is, placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b) (2015); see also Swinney v. Shinseki, 23 Vet. App. 257, 267 (2009).

The Board concludes that the unauthorized treatment rendered on April 24, 2011 was emergent in nature.  In that regard, it is important to remember that the Veteran had recently been diagnosed and treated for acute myeloid leukemia and was at that time undergoing chemotherapy treatments.  She testified credibly that VA medical staff had advised her to seek immediate emergency treatment under certain circumstances.  Against that backdrop, the evidence in the record shows that the Veteran was advised by VA medical staff to go seek emergency treatment for her headaches on the afternoon of April 24, 2011.  Indeed, she was likely advised of the possibility that she might have subarachnoid hemorrhaging and the attendant risks thereto.  Under those circumstances, the Board concludes that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention, or in seeking treatment at the closest VA medical facility, might have been hazardous to her life or health.  Accordingly, the final remaining criteria under 38 C.F.R. § 17.1002(b) is met.

Based on the foregoing, the Veteran is entitled to payment or reimbursement for unauthorized non-VA medical expenses incurred for medical treatment received at Satilla Regional Medical Center on April 24, 2011.  To that extent, this appeal is granted.

	B.  Treatment on September 29, 2011

Records corresponding to treatment received by the Veteran on September 29, 2011 at Satilla Regional Medical Center show that the Veteran was admitted for emergency care for reported mild chest pain, cough, and congestion that was of gradual onset over the previous few days.  On examination, the Veteran denied having chest pain, and stated that what she was experiencing was not chest pain.  The examination was grossly normal and the Veteran was noted for appearing comfortable and "not ill appearing."  Chest pain and bronchitis was diagnosed.  Although admission was offered for further observation, the Veteran apparently declined and elected to be discharged to her home.  The Veteran acknowledged during her Board hearing that she declined overnight observation and explained simply that she did not want to spend any more time in the hospital because she had been spending so much time hospitalized due to her AML and chemotherapy.

VA treatment records in the claims file show that the Veteran contacted VA on the date of the treatment at issue and advised that, although she was told earlier in the week by Dr. Farr that she likely had a virus, she was still "not feeling well" and requested an appointment.  She informed VA medical staff that she went to a local emergency room because of a cough that would not go away.  Contrary to the situation involving the treatment rendered on April 24, 2011, there is no notation in the September 29, 2011 VA record that the situation was deemed emergent in nature by VA medical personnel.  Similarly, there is no indication in the VA record of any specific medical risks that might have been either contemplated or discussed.  

The Board incorporates by reference the definition for "emergency treatment" under 38 U.S.C.A. § 1725(f)(1)(B), which is set forth and explained above.  Again, there is no factual or legal dispute that the criteria under 38 C.F.R. § 17.1002(a) and (e) through (i) are generally met.  The question that remains in respect to the unauthorized treatment on September 29, 2011 is whether that treatment may be considered emergent in nature.  The Board concludes that it was not.

Contrary to the events surrounding the treatment on April 24, 2011, the VA records commemorating the Veteran's contact with the VA medical facility on that date do not note any specific risks or concerns associated with the Veteran's complaints.  Similarly, there is no indication in the record that the Veteran was instructed to seek outside emergency care; only that the Veteran advised VA caregivers that she had sought care.  Instead, it appears that when the Veteran initially called VA, she left a message indicating that she was not feeling well and requested an appointment.  VA returned her call and it appears that she spoke to a VA nurse while waiting in the private emergency room.  The Veteran informed VA that she was going to have a CT scan of her chest and asked VA to inquire with Dr. Farr whether she needed a tetanus shot before her transplant.  An addendum notation reflects that the Veteran was diagnosed with bronchitis at the emergency room and was given a prescription for a ZPack.

Similarly, the facts shown in the treatment records corresponding to the treatment received by the Veteran at Satilla Regional Medical Center on September 29, 2011 do not indicate an emergency situation.  As stated in those records, the Veteran did not appear to be in any acute distress and was described as being comfortable and not ill appearing.  The record states also that when questioned about chest pain, the Veteran denied having chest pain and apparently emphasized symptoms of coughing and congestion.  Indeed, a physical examination of the Veteran was grossly normal.  Of significance, the Veteran expressly declined overnight observation and treatment.  Although the Board is sympathetic to the Veteran's testimony that she was simply weary of being in hospitals because of her leukemia treatments, it remains that her decision to decline overnight observation and treatment is simply not consistent with the actions of one who is under the belief that delay in seeking immediate medical attention would be hazardous to life or health.

The Board is again aware of Dr. Farr's September 2016 general opinion that the Veteran's illnesses in 2011 were bona fide emergencies.  However, the Board reiterates that he does not specifically single out the Veteran's treatment on September 29, 2011 as being such an instance.  Even to the extent that Dr. Farr may be construed as including that treatment as part of his opinion, it is unclear from his opinion as to whether he was aware of the Veteran's specific complaints, objective findings, and diagnosis on the date of the treatment in question, and if so, whether such knowledge would change his opinion with respect to the treatment on September 29, 2011.  Under the circumstances, the Board does not assign significant probative weight to Dr. Farr's opinion insofar as it relates to the Veteran's unauthorized treatment on September 29, 2011.  Instead, the Board is persuaded by the specific complaints, facts, findings, and diagnosis shown in the September 29, 2011 VA and Satilla Regional Medical Center treatment records.

The preponderance of the evidence is against granting entitlement to payment or reimbursement of unauthorized non-VA medical expenses incurred at Satilla Regional Medical Center on September 29, 2011.  To that extent, this appeal is denied.


ORDER

Entitlement to payment or reimbursement of unauthorized non-VA medical expenses incurred for medical treatment received at Satilla Regional Medical Center on April 24, 2011 is granted, subject to the laws and regulations governing the payment of monetary VA benefits.

Entitlement to payment or reimbursement of unauthorized non-VA medical expenses incurred for medical treatment received at Satilla Regional Medical Center on September 29, 2011 is denied.



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


